Citation Nr: 1205765	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for hypertension.
 
2.  What evaluation is warranted for migraine headaches from February 1, 2005 to January 5, 2009?
 
3.  What evaluation is warranted for migraine headaches from January 6, 2009?
 
4.  What evaluation is warranted for allergic rhinitis with a history of sinusitis from February 1, 2005 to February 4, 2008?
 
5.  What evaluation is warranted for allergic rhinitis with a history of sinusitis from February 5, 2008?
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The appellant is a Veteran who served on active duty from December 1984 to January 2005.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In January 2009, the Veteran had a video conference hearing with the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  
 
 
FINDINGS OF FACT
 
1.  Hypertension was not demonstrated in-service, it was not compensably disabling within a year of separation from active duty, and a diagnosis of hypertension is not evidenced by the record.
 
2.  Between February 1, 2005 and January 5, 2009, the Veteran's migraine headaches were not productive of prostrating attacks averaging one in 2 months over the last several months.
 
3.  From January 6, 2009, the Veteran's migraines were manifested by no more than characteristic prostrating attacks, occurring on average once a month over the prior several months.
 
4.  Between February 1, 2005 and February 4, 2008, the Veteran's allergic rhinitis with a history of sinusitis was manifested by a 50 percent obstruction of the nasal passage on both sides, but not by polyps.
 
5.  From February 5, 2008, the Veteran's allergic rhinitis with a history of sinusitis was not manifested by greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side with polyps.
 
 
CONCLUSIONS OF LAW
 
1.  Hypertension was not incurred in or aggravated by active service nor may hypertension be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).
 
2.  Between February 1, 2005 and January 5, 2009, the criteria for a compensable rating for migraines were not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).
 
3.  From January 6, 2009, the criteria for a rating of 30 percent, but no higher, for migraines have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100.
 
4.  Between February 1, 2005 and February 4, 2008, the criteria for a 10 percent rating, but no higher, for allergic rhinitis with a history of sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2011).
 
5.  From February 5, 2008, the criteria for a compensable rating for allergic rhinitis with a history of sinusitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the claims for higher initial ratings as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a)  have been met.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with notice requirements under the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  

With respect to the claim of entitlement to service connection for hypertension the Board finds that the requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated January 2007 of the information and evidence needed to substantiate and complete his claim.  This included notice regarding how disability evaluations and effective dates are assigned.  The claims were most recently readjudicated in the July 2011 supplemental statement of the case. 
 
VA fulfilled its duty to assist the Veteran.  The claims file contains available service treatment records, VA medical center and private medical records.  The Veteran was provided VA examinations and medical opinions were obtained.  
 
These matters were most recently before the Board in February 2009, when the case was remanded to obtain the Veteran's service retirement examination, request from the Veteran a history of his employment since service and to obtain VA otolaryngological examination.
 
Of note, in April 2009, the AMC sent the Veteran a letter which requested that he complete a VA Form 21-4192 with information regarding his employment history.  In May 2011, the AMC issued a new letter requesting information pertaining to all of the Veteran's employment history.  The Veteran has not responded to either request for employment information.  Hence, as corresponding to VA's duty to assist the Veteran is a duty on his part to cooperate with VA in developing a claim, Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street"), because the appellant has not responded to requests for information from the AMC, the Board finds that additional requests to obtain such employment information would be futile.  
 
Additionally, the February 2009 Board remand requested that the AMC obtain the Veteran's retirement examination from his service treatment records.  In May 2009, the AMC sent the Veteran a letter in which it was noted that it was searching for his retirement physical.  The claims file contains a November 2009 formal finding of unavailability noting that it had been determined, following all procedures, that the retirement examination was unavailable.  In a July 2011 supplemental statement of the case, the AMC noted that a formal finding of unavailability had been made that the retirement physical was unavailable.  Following the issuance of the supplemental statement of the case the Veteran, through his representative, in September 2011 stated that there was no additional argument to present and that the record was to be returned for the Board's consideration.  Accordingly, additional attempts to retrieve the missing retirement physical examination report would be futile.  
 
Thus, all of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A supplemental statement of the case was issued in July 2011
 
As there is no evidence that any failure on the part of VA to provide notice or assistance reasonably affects the outcome of this case with regard to the issues decided herein, the Board finds that any due process failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Service Connection Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
 
Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

For certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active duty.  38 C.F.R. § 3.307, 3.309. 
  

Factual Background and Analysis
 
The Veteran asserts that he has hypertension which is related to his military service.  For the reasons discussed below, the Board finds that the preponderance of the evidence is against this assertion.  
 
Hypertension is defined as diastolic pressure of 90mm or greater and isolated hypertension is defined as systolic blood pressure of predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran's service treatment records are silent as to any diagnosis of or treatment for hypertension.  The service treatment records note isolated high blood pressure readings but chronic elevated blood pressure is not shown, and at no time was the Veteran treated for or diagnosed with hypertension.  
 
The claims file includes an October 2004 fee-based VA examination in which the Veteran' blood pressure was taken three times.  Readings of 134/88, 131/88 and 130/87 were recorded.  
 
In December 2009, the Veteran was afforded a VA heart examination wherein his blood pressure was recorded three times as 142/89, 139/78 and 131/87.  During his examination, the Veteran reported that at age 25, he was told that he had a heart attack due to findings on an electrocardiogram.  He explained that he underwent an extensive workup and no heart problem was found beyond an irregular heartbeat.  
 
Following a review of the claims file and examination of the Veteran, the examiner diagnosed "pre-hypertension."  The examiner noted that the Veteran had neither been diagnosed with nor treated for hypertension nor did he meet the criteria for a diagnosis of hypertension as he had not displayed sustained elevated blood pressure.  Due to the fact that hypertension was not diagnosed the  examiner did not address the etiology of a non-existent disorder.
 
As noted above, in order to establish service connection, there must be evidence demonstrating an in-service injury or disease, a present disorder and a link between the two.  As the evidence preponderates against finding competent evidence of hypertension during service, compensably disabling hypertension within a year of separation from active duty, or a link between any extant hypertension, assuming that the disorder even exists, the Veteran's claim must be denied.
 
The only evidence supporting the Veteran's claims are his assertions that he had hypertension in service and continues to have hypertension today.  The Veteran, however, is not competent to diagnose hypertension.  Moreover, hypertension is not a disorder where lay observation would be competent.  Therefore, the presence of hypertension is a medical determination that is not capable of lay observation.  Simply put, competent medical evidence of a current disorder is a basic prerequisite.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).
 
Whereas here the determination involves questions of a medical diagnosis, not capable of lay observation, or of medical causation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 . 
 
As a lay person, the Veteran is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis, not capable of lay observation, or on medical causation.  For these reasons, the Board rejects the Veteran's statements as competent evidence to establish a diagnosis of hypertension during service.  Jandreau. 
 
The evidence of record contains neither competent evidence of hypertension in service, nor competent evidence of compensably disabling hypertension within a year of separation from active duty, nor competent evidence of a present diagnosis of hypertension.  Accordingly, the elements of service connection have not been satisfied.  The preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension.  The claim is, therefore, denied.  
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
Increased Rating Claims-Laws and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent evaluation may be assigned for migraine headaches which are very frequent, completely prostrating, prolonged and productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Diagnostic Code does not define "prostrating."  The Board observes, however, that "prostration" is defined as " extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).
 
Rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  A 10 percent rating is warranted for allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  When there are polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522.
 
Increased Rating for Migraine Headaches-Factual Background and Analysis 
 
Procedurally, the Veteran was granted entitlement to service connection for migraine headaches, effective February 1, 2005, in a March 2005 rating decision.  The Veteran appealed the assignment of a noncompensable disability rating.  In a July 2011 rating decision, the AMC, finding that the Veteran's migraines had increased in severity, granted a 30 percent disability rating effective December 14, 2009.
 
Having reviewed the evidence of record, the Board finds that the appellant's migraine headache disorder warranted a noncompensable rating is appropriate between February 1, 2005 and January 5, 2009, and that a 30 percent disability rating is appropriate thereafter.
 
The Veteran was afforded a VA neurological examination in February 2007.  He reported having headaches since 2003.  He explained that he had headaches about two or three times a month which lasted for about twenty minutes.  He described his pain as sharp and throbbing and that his pain was exaggerated by light exposure.  He stated that his headaches had not changed in intensity, duration or frequency.  He denied aura but did report associated nausea.  The Veteran stated that he worked full time and did not miss any work due to headaches.  Still, he stated that he had to sit down for a while to wait for it to pass when he had one.  The examiner diagnosed migraine headaches.
 
The Veteran testified at his January 2009 videoconference hearing that he had migraine headaches a couple of times a week or more.  He explained that when he had a headache he sometimes had to vomit or stop what he was doing to lay down.  He stated that these headaches lasted for several hours.  He explained that he had missed work due to his headaches so that he could lay in bed in the dark.  
 
The Veteran presented for a second VA examination in December 2009.  He reported that he was diagnosed with migraine headaches in 2002, and that his headaches necessitated that he lay down in the dark due to light sensitivity.  He stated that his headaches lasted several hours and occurred on average once a month.  He stated that his headaches were sometimes accompanied by nausea.  The Veteran reported that there was no aura with his headaches and that he took medication which had controlled the migraines much better.  He stated that the course of his migraine disorder had been stable.  
 
The Board finds that the symptoms associated with the Veteran's migraine headaches are most consistent with a noncompensable rating between February 1, 2005 and January 5, 2009, and a 30 percent disability rating thereafter.  
 
The evidence shows that, prior to January 6, 2009, the date of the Veteran's video conference hearing, prostrating headaches were not demonstrated by the evidence of record.  The Veteran reported having to sit down occasionally due to headaches and the headaches occurred about two or three times a month and lasted about 20 minutes but he did not describe his headaches to be prostrating in quality.  The headaches described are not found to be incapacitating and thus a noncompensable disability rating is most appropriate for this period.
 
In contrast, at his January 2009 videoconference hearing, the Veteran reported having headaches several times a week which were so bad that sometimes he had to miss work and lay in bed without light or noise.  The Veteran explained that his headaches lasted several hours.  As stated above, a thirty percent disability evaluation is given where characteristic prostrating attacks occurring on an average once a month over the last several months.  A fifty percent disability evaluation is given where frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are shown.  
 
In this case, for the period between since January 6, 2009, the first time in which prostrating attacks occurring on average once a month were demonstrated in the evidence of record, a 30 percent disability rating is warranted.  The evidence has not, however, demonstrated headaches the symptoms of which warrant the next higher 50 percent disability rating.  While the evidence of record has shown that the Veteran has missed some work due to his migraines, there is no evidence that migraines were productive of the severe economic inadaptability described in the next higher rating.  Entitlement to an evaluation in excess of 30 percent is therefore denied.  
 
The Board considered the appellant's entitlement to an extraschedular rating, however, there is no evidence that the disability picture presented by the Veteran's migraines is not appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.
 
Increased Rating for Rhinitis with a History of Sinusitis-Laws and Regulations
 
The Veteran was granted entitlement to service connection in March 2005 for rhinitis with a history of sinusitis, and awarded a noncompensable disability rating effective February 1, 2005.  The Veteran asserts that his symptoms warrant a higher disability rating.  
 
The Veteran was afforded a VA nose, sinus, larynx and pharynx examination in February 2007.  During his examination the Veteran described having nasal congestion and some post nasal drainage.  The examiner noted that the Veteran did not have chronic sinusitis or sinus infections and that x-rays done within the past two years reported normal sinuses.  On physical examination the nasal passages were found to be open and clear.  There was no evidence of sinusitis.
 
Treatment notes dated in December 2007 from the Pope Air Force Base Clinic reported that the Veteran presented with difficulty breathing on both sides of his nose, and that medication was not helping.  Examination revealed a septal deviation and bilateral turbinate hypertrophy with 80 percent obstruction on the left side.  Surgical options were discussed with the Veteran.
 
A February 2008 operative report from the Fayetteville Ambulatory Surgery Center noted that the Veteran had a severely deviated septum to the left blocking 80 percent of the nasal vault, enlarged turbinates bilaterally and 70 percent of the nasal vault blocked on the right side.  The report noted that the Veteran underwent a septoplasty and reduction of turbinates with out-fracture.  
 
During his January 2009 videoconference hearing, the Veteran stated that he did not suffer from any drainage due to his rhinitis and sinusitis.  He testified that since his surgery his condition was improved and that he no longer had any nasal blockage.  
 
At a December 2009 VA examination, the Veteran explained that his nasal passages closed at night.  He described having nasal congestion, excess mucous and sneezing, and frequent difficulty breathing.  Physical examination revealed no evidence of sinus disease and no signs of nasal obstruction.
 
Having reviewed the evidence of record, the Board finds that, from February 1, 2005 to February 4, 2008, the date of the Veteran's surgery, a 10 percent disability rating is warranted.  From February 5, 2008, a noncompensable disability evaluation is most appropriate.
 
As noted, a 10 percent rating is warranted for allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  The evidence of record demonstrates that from February 1, 2005, until his February 4, 2008 septoplasty, the Veteran had a severely deviated septum causing blockage to 80 percent of the nasal vault on the left side and 70 percent of the nasal vault on the right side.  Such symptoms warranted a 10 percent disability rating.  The Board acknowledges that no obstruction was found by the February 2007 VA examiner upon examination, however, resolving reasonable doubt in the Veteran's favor and noting that he clearly had symptoms severe enough to warrant surgery, blockage warranting a 10 percent disability rating is shown for this period on appeal.  The Board notes, however, that at no time between February 1, 2005 and February 4, 2008 were polyps demonstrated.  Therefore, a 30 percent disability rating is not appropriate for this term.
 
Following his February 4, 2008 surgery the Veteran's symptoms are not shown to merit a compensable rating.  As shown by the December 2009 VA examiner, no nasal obstruction was demonstrated.  Indeed, the Veteran himself explained during his January 2009 videoconference hearing that his symptoms had significantly improved since his surgery.  Accordingly, a noncompensable disability rating is appropriate from February 5, 2008.
 
In this case the Board finds that the disability picture presented by the Veteran's rhinitis with a history of sinusitis is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun. 

 
ORDER
 
Entitlement to service connection for hypertension is denied.
 
Entitlement to a compensable disability evaluation for migraine headaches between February 1, 2005 and January 5, 2009, is denied.
 
Entitlement to a 30 percent rating, but no higher, for migraine headaches from January 6, 2009, is granted.
 
Entitlement to a 10 percent rating, but no higher, for allergic rhinitis with a history of sinusitis from February 1, 2005 to February 4, 2008, is granted.
 
Entitlement to a compensable disability evaluation for allergic rhinitis with a history of sinusitis from February 5, 2008, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


